UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02280) Exact name of registrant as specified in charter:	Putnam Convertible Securities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2014 Date of reporting period:	July 31, 2014 Item 1. Schedule of Investments: Putnam Convertible Securities Fund The fund's portfolio 7/31/14 (Unaudited) CONVERTIBLE BONDS AND NOTES (69.4%) (a) Principal amount Value Airlines (—%) Lufthansa Malta Blues LP 144A cv. sr. unsec. notes 0 3/4s, 2017 (Malta) EUR 17,000 $38,061 Automotive (0.9%) Navistar International Corp. 144A cv. sr. unsec. unsub. notes 4 3/4s, 2019 $4,786,000 4,998,379 TRW Automotive, Inc. cv. company guaranty sr. unsec. notes 3 1/2s, 2015 1,115,000 3,855,809 Biotechnology (9.3%) Acorda Therapeutics, Inc. cv. sr. unsec. notes 1 3/4s, 2021 4,801,000 4,659,971 AMAG Pharmaceuticals, Inc. cv. sr. unsec. unsub. notes 2 1/2s, 2019 5,540,000 5,713,125 Auxilium Pharmaceuticals, Inc. cv. sr. unsec. notes 1 1/2s, 2018 2,550,000 2,715,750 BioMarin Pharmaceutical, Inc. cv. sr. unsec. sub. notes 1 1/2s, 2020 6,859,000 7,206,237 Cubist Pharmaceuticals, Inc. cv. sr. unsec. notes 2 1/2s, 2017 2,605,000 5,604,006 Cubist Pharmaceuticals, Inc. 144A cv. sr. unsec. notes 1 1/8s, 2018 4,599,000 4,938,176 Emergent BioSolutions, Inc 144A cv. sr. unsec. unsub. notes 2 7/8s, 2021 5,210,000 5,372,813 Gilead Sciences, Inc. cv. sr. unsec. notes 1 5/8s, 2016 4,853,000 19,512,093 Illumina, Inc. 144A cv. sr. unsec. notes 0 1/2s, 2021 3,760,000 3,748,250 InterMune, Inc. cv. sr. unsec. notes 2 1/2s, 2018 1,935,000 2,906,128 Medicines Co. (The) cv. sr. unsec. bonds 1 3/8s, 2017 6,536,000 7,173,260 Medivation, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2017 4,064,000 6,258,560 Merrimack Pharmaceuticals, Inc. cv. sr. unsec. unsub. notes 4 1/2s, 2020 3,779,000 4,400,268 PDL BioPharma, Inc. cv. sr. unsec. notes 3 3/4s, 2015 1,788,000 2,765,813 PDL BioPharma, Inc. cv. sr. unsec. unsub. notes 4s, 2018 4,723,000 5,224,819 Broadcasting (1.4%) Liberty Media Corp. 144A cv. sr. unsec. notes 1 3/8s, 2023 8,421,000 8,620,999 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 2,378,000 4,403,759 Chemicals (0.2%) RPM International, Inc. cv. sr. unsec. notes 2 1/4s, 2020 1,307,000 1,505,501 Commercial and consumer services (3.2%) Carriage Services, Inc. 144A cv. unsec. sub. notes 2 3/4s, 2021 4,615,000 4,672,688 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 3,660,000 4,449,188 Live Nation Entertainment, Inc. 144A cv. sr. unsec. notes 2 1/2s, 2019 6,898,000 7,079,073 Priceline Group, Inc. (The) cv. sr. unsec. unsub. notes 1s, 2018 9,236,000 13,322,930 Communications equipment (1.0%) Ciena Corp. 144A cv. sr. unsec. notes 3 3/4s, 2018 4,804,000 6,203,165 Outerwall, Inc. cv. sr. unsec. unsub. notes 4s, 2014 2,300,000 3,140,938 Computers (5.4%) Akamai Technologies, Inc. 144A cv. sr. unsec. notes zero %, 2019 4,739,000 4,801,199 Bottomline Technologies (DE), Inc. cv. sr. unsec. unsub. notes 1 1/2s, 2017 5,264,000 6,007,540 Dealertrack Technologies, Inc. cv. company guaranty sr. unsec. notes 1 1/2s, 2017 5,498,000 6,583,855 Infinera Corp. 144A cv. sr. unsec. unsub. bonds 1 3/4s, 2018 5,602,000 5,868,095 SanDisk Corp. cv. sr. unsec. notes 1 1/2s, 2017 4,226,000 7,709,809 SanDisk Corp. 144A cv. sr. unsec. notes 0 1/2s, 2020 8,381,000 9,748,151 ServiceNow, Inc. 144A cv. sr. unsec. unsub. notes zero %, 2018 6,659,000 7,150,101 Verint Systems, Inc. cv. sr. unsec. notes 1 1/2s, 2021 2,254,000 2,287,810 Conglomerates (1.5%) Siemens Financieringsmaatschappij N.V. cv. company guaranty sr. unsec. bonds 1.65s, 2019 (Netherlands) 12,000,000 13,510,800 Construction (0.9%) Cemex SAB de CV cv. unsec. sub. notes 3 3/4s, 2018 (Mexico) 6,130,000 8,854,019 Consumer (0.8%) Jarden Corp. cv. company guaranty sr. unsec. sub. bonds 1 7/8s, 2018 3,036,000 4,011,315 Jarden Corp. 144A cv. company guaranty sr. unsec. sub. notes 1 1/8s, 2034 3,039,000 3,001,013 Consumer finance (1.1%) Encore Capital Group, Inc. cv. company guaranty sr. unsec. bonds 3s, 2020 5,263,000 5,861,929 Portfolio Recovery Associates, Inc. 144A cv. sr. unsec. unsub. notes 3s, 2020 3,944,000 4,634,200 Electronics (8.8%) GT Advanced Technologies, Inc. cv. sr. unsec. notes 3s, 2020 5,989,000 8,339,683 Intel Corp. cv. jr. sub. notes 3 1/4s, 2039 5,755,000 9,535,316 InvenSense, Inc. 144A cv. sr. unsec. notes 1 3/4s, 2018 2,744,000 3,285,940 Jazz Technologies, Inc. 144A cv. unsec. notes 8s, 2018 2,467,000 2,787,710 Mentor Graphics Corp. cv. sub. unsec. notes 4s, 2031 6,530,000 7,576,759 Micron Technology, Inc. cv. sr. unsec. bonds Ser. E, 1 5/8s, 2033 10,343,000 28,979,793 SunEdison, Inc. 144A cv. sr. unsec. notes 0 1/4s, 2020 4,506,000 4,525,714 Vishay Intertechnology, Inc. 144A cv. sr. unsec. notes 2 1/4s, 2041 6,180,000 5,809,200 Xilinx, Inc. cv. sr. unsec. notes 2 5/8s, 2017 8,485,000 12,472,950 Energy (oil field) (1.2%) Hornbeck Offshore Services, Inc. cv. company guaranty sr. unsec. notes 1 1/2s, 2019 3,239,000 3,763,313 SEACOR Holdings, Inc. cv. sr. unsec. unsub. bonds 2 1/2s, 2027 2,968,000 3,248,105 SEACOR Holdings, Inc. 144A cv. sr. unsec. notes 3s, 2028 4,102,000 3,937,920 Entertainment (0.5%) TiVo, Inc. 144A cv. sr. unsec. notes 4s, 2016 3,453,000 4,648,601 Financial (0.7%) Radian Group, Inc. cv. sr. unsec. unsub. notes 3s, 2017 4,820,000 6,238,888 Health-care services (3.9%) Allscripts Healthcare Solutions, Inc. 144A cv. sr. unsec. notes 1 1/4s, 2020 6,492,000 7,384,650 Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 7,172,000 9,780,815 HealthSouth Corp. cv. sr. unsec. sub. notes 2s, 2043 2,919,000 3,320,363 Medidata Solutions, Inc. 144A cv. sr. unsec. notes 1s, 2018 6,673,000 7,286,082 WellPoint, Inc. cv. sr. unsec. bonds 2 3/4s, 2042 6,035,000 9,448,547 Homebuilding (1.3%) Forestar Group, Inc. cv. sr. unsec. unsub. notes 3 3/4s, 2020 491,000 528,132 Lennar Corp. 144A cv. sr. notes 2 3/4s, 2020 1,934,000 3,222,528 M/I Homes, Inc. cv. company guaranty sr. sub. notes 3s, 2018 3,946,000 4,126,036 Standard Pacific Corp. cv. company guaranty sr. unsec. unsub. notes 1 1/4s, 2032 3,985,000 4,625,091 Insurance (0.8%) Fidelity National Financial, Inc. cv. sr. unsec. unsub. notes 4 1/4s, 2018 4,790,000 7,780,756 Investment banking/Brokerage (1.6%) Ares Capital Corp. cv. sr. unsec. notes 5 3/4s, 2016 8,538,000 9,098,306 Cowen Group, Inc. 144A cv. sr. unsec. notes 3s, 2019 5,664,000 5,894,100 Lodging/Tourism (2.3%) Host Hotels & Resorts LP 144A cv. company guaranty sr. unsec. notes 2 1/2s, 2029 (R) 5,940,000 9,951,876 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 7,820,000 11,622,475 Manufacturing (0.5%) Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 2,580,000 4,784,288 Media (2.3%) Liberty Interactive, LLC cv. sr. unsec. unsub. bonds 0 3/4s, 2043 7,629,000 10,623,383 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 10,960,000 6,171,850 Liberty Interactive, LLC 144A cv. sr. unsec. notes 1s, 2043 5,195,000 5,318,381 Medical technology (2.3%) Cepheid, Inc. 144A cv. sr. unsec. notes 1 1/4s, 2021 5,143,000 4,840,849 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2016 (China) (In default) (F) (NON) 3,213,000 257,040 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) (F) (NON) 3,544,000 248,080 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (0s, 3/1/18) 2042 (STP) 5,185,000 5,693,778 Spectranetics Corp. (The) cv. sr. unsec. notes 2 5/8s, 2034 4,457,000 4,994,626 Wright Medical Group, Inc. cv. sr. unsec. unsub. notes 2s, 2017 4,535,000 6,159,097 Metals (1.3%) AK Steel Corp. cv. company guaranty sr. unsec. unsub. notes 5s, 2019 4,120,000 7,645,175 Newmont Mining Corp. cv. company guaranty sr. unsub. notes 1 5/8s, 2017 3,915,000 4,184,156 Oil and gas (1.4%) Cobalt International Energy, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2019 7,862,000 6,987,353 Goodrich Petroleum Corp. cv. company guaranty sr. unsub. notes 5s, 2032 2,043,000 2,298,375 Vantage Drilling Co. cv. sr. unsec. unsub. notes 7 7/8s, 2042 3,601,000 4,064,629 Pharmaceuticals (1.5%) Endo Health Solutions, Inc. cv. sr. unsec. sub. notes 1 3/4s, 2015 3,048,000 6,995,160 Salix Pharmaceuticals, Ltd. cv. sr. unsec. notes 1 1/2s, 2019 3,380,000 6,983,925 Real estate (3.6%) Blackstone Mortgage Trust, Inc. cv. sr. unsec. unsub. notes 5 1/4s, 2018 (R) 4,105,000 4,382,088 Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 8,735,000 9,728,606 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) 5,576,000 7,423,050 Spirit Realty Capital, Inc. cv. sr. unsec. notes 2 7/8s, 2019 (R) 4,581,000 4,595,316 Starwood Property Trust, Inc. cv. sr. unsec. unsub. notes 4s, 2019 (R) 7,205,000 8,155,159 Retail (0.2%) Restoration Hardware Holdings, Inc. 144A cv. sr. unsec. unsub. notes zero %, 2019 1,938,000 1,876,226 Semiconductor (1.5%) Novellus Systems, Inc. cv. sr. unsec. notes 2 5/8s, 2041 4,950,000 10,227,938 Photronics, Inc. cv. sr. unsec. notes 3 1/4s, 2016 4,193,000 4,405,271 Shipping (0.6%) Scorpio Tankers, Inc. 144A cv. sr. unsec. notes 2 3/8s, 2019 5,950,000 6,016,938 Software (1.3%) Concur Technologies, Inc. 144A cv. sr. unsec. unsub. bonds 0 1/2s, 2018 5,635,000 6,226,675 Safeguard Scientifics, Inc. cv. sr. unsec. bonds 5 1/4s, 2018 4,945,000 6,304,875 Technology (0.7%) ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 6,107,000 6,931,445 Technology services (2.1%) j2 Global, Inc. cv. sr. unsec. notes 3 1/4s, 2029 6,190,000 6,182,263 Salesforce.com, Inc. cv. sr. unsec. unsub. notes 0 1/4s, 2018 6,810,000 7,542,075 Web.com Group, Inc. cv. sr. unsec. unsub. notes 1s, 2018 6,045,000 6,222,572 Telecommunications (1.9%) Finisar Corp. 144A cv. sr. unsec. notes 0 1/2s, 2033 5,897,000 5,760,632 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes Ser. B, 7s, 2015 3,695,000 6,124,463 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 (In default) (F) (NON) 5,121,000 512 SBA Communications Corp. cv. sr. unsec. notes 4s, 2014 1,797,000 6,304,101 Tobacco (0.8%) Vector Group, Ltd. cv. sr. unsec. FRN notes 2 1/2s, 2019 5,715,000 7,605,979 Transportation services (0.6%) XPO Logistics, Inc. cv. sr. unsec. unsub. notes 4 1/2s, 2017 2,800,000 5,547,500 Total convertible bonds and notes (cost $579,284,012) CONVERTIBLE PREFERRED STOCKS (21.0%) (a) Shares Value Aerospace and defense (1.5%) United Technologies Corp. $3.75 cv. pfd. 221,775 $13,155,693 Airlines (0.7%) Continental Financial Trust II $3.00 cv. pfd. 123,410 6,035,514 Banking (2.5%) Bank of America Corp. Ser. L, 7.25% cv. pfd. 8,210 9,482,550 OFG Bancorp Ser. C, 8.75% cv. pfd. (Puerto Rico) (NON) 2,637 4,093,778 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 7,840 9,486,400 Consumer (0.8%) Stanley Black & Decker, Inc. $6.25 cv. pfd. 68,260 7,740,684 Electric utilities (2.7%) Dominion Resources, Inc. Ser. A, $3.063 cv. pfd. 133,595 7,401,163 Dominion Resources, Inc./VA $3.188 cv. pfd. (NON) 64,368 3,263,458 Exelon Corp. $3.25 cv. pfd. (NON) 123,803 6,078,727 NextEra Energy, Inc. $2.799 cv. pfd. 147,105 9,117,568 Energy (oil field) (0.5%) McDermott International, Inc. $1.563 cv. pfd. 167,996 4,270,458 Financial (1.2%) AMG Capital Trust II $2.575 cv. pfd. 187,160 11,791,080 Food (1.4%) Post Holdings, Inc. $5.25 cv. pfd. (NON) 28,820 2,809,662 Post Holdings, Inc. 144A $3.75 cv. pfd. 47,289 5,073,164 Tyson Foods, Inc. $2.375 cv. pfd. (NON) 103,682 5,121,891 Forest products and packaging (1.0%) Weyerhaeuser Co. Ser. A, $3.188 cv. pfd. (R) 172,469 9,475,447 Health-care services (0.5%) AmSurg Corp. Ser. A-1, $5.25 cv. pfd. (NON) 42,443 4,432,747 Insurance (1.1%) Maiden Holdings, Ltd. Ser. B, $3.625 cv. pfd. (Bermuda) 127,032 5,970,504 MetLife, Inc. $1.25 cv. pfd. 153,258 4,637,587 Natural gas utilities (0.5%) Laclede Group, Inc. $3.375 cv. pfd. (NON) 93,483 5,057,430 Oil and gas (2.2%) Chesapeake Energy Corp. 144A 5.75% cv. pfd. 14,068 16,494,730 Halcon Resources Corp. Ser. A, 5.75% cv. pfd. 4,354 4,488,974 Railroads (0.9%) Genesee & Wyoming, Inc. $5.00 cv. pfd. 67,903 8,861,342 Real estate (1.0%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. (R) 360,112 9,903,080 Telecommunications (2.5%) American Tower Corp. Ser. A, $5.25 cv. pfd. (NON) (R) 74,975 8,275,366 Crown Castle International Corp. Ser. A, $4.50 cv. pfd. (R) 101,082 10,133,471 Iridium Communications, Inc. Ser. B, 6.75% cv. pfd. (NON) 5,147 1,661,915 Iridium Communications, Inc. 144A $7.00 cv. pfd. 33,766 3,684,715 Total convertible preferred stocks (cost $183,331,556) COMMON STOCKS (3.9%) (a) Shares Value Actavis PLC (NON) 10,405 $2,229,375 Apple, Inc. 24,635 2,354,367 Brazil Ethanol, Inc. 144A (Unit) (F) (NON) 312,500 31 Celgene Corp. (NON) 25,940 2,260,671 Delta Air Lines, Inc. 60,930 2,282,438 DISH Network Corp. Class A (NON) 35,855 2,217,990 Exxon Mobil Corp. 22,805 2,256,327 Ford Motor Co. 126,610 2,154,902 General Motors Co. 61,387 2,076,108 Goodyear Tire & Rubber Co. (The) 84,526 2,127,519 Hartford Financial Services Group, Inc. (The) 134,000 4,577,440 Intel Corp. 86,185 2,920,810 Jazz Pharmaceuticals PLC (NON) 17,580 2,456,453 Priceline Group, Inc. (The) (NON) 3,810 4,733,735 PulteGroup, Inc. 114,395 2,019,059 Total common stocks (cost $34,400,097) CORPORATE BONDS AND NOTES (0.1%) (a) Principal amount Value First Data Holdings, Inc. 144A sr. unsec. notes 14 1/2s, 2019 (PIK) $1,084,608 $1,225,607 Total corporate bonds and notes (cost $1,061,735) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $1.70 1,085,630 $— Total warrants (cost $217,126) $— SHORT-TERM INVESTMENTS (5.1%) (a) Shares Value Putnam Short Term Investment Fund 0.05% (AFF) 48,173,274 $48,173,274 Total short-term investments (cost $48,173,274) TOTAL INVESTMENTS Total investments (cost $846,467,800) Key to holding's currency abbreviations EUR Euro USD / $ United States Dollar Key to holding's abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2013 through July 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $944,729,846. (b) The aggregate identified cost on a tax basis is $846,303,901, resulting in gross unrealized appreciation and depreciation of $118,961,883 and $25,647,507, respectively, or net unrealized appreciation of $93,314,376. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $26,804,657 $290,201,315 $268,832,698 $15,343 $48,173,274 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $1,721,750 to cover the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Communication services $2,217,990 $— $— Consumer cyclicals 13,111,323 — — Energy 2,256,327 — 31 Financials 4,577,440 — — Health care 6,946,499 — — Technology 5,275,177 — — Transportation 2,282,438 — — Total common stocks — 31 Convertible bonds and notes — 655,047,441 505,632 Convertible preferred stocks 27,619,769 170,379,329 — Corporate bonds and notes — 1,225,607 — Warrants — — — Short-term investments 48,173,274 — — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts $— $— Total $— $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Warrants (number of warrants)1,100,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Convertible Securities Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 26 2014
